DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tanya S. Gaylord (Reg. No. 71,344) on May 20, 2021.
The following two claims of the application have been amended as follows: 
10.  (Currently amended) A filter having a pass band, the filter comprising:
a series circuit in which a first inductor and a second inductor are connected in a series arm which forms at least part of a signal path connecting a first input/output terminal and a second input/output terminal; 
a parallel arm resonator connected between one end of the series circuit and a ground; and
a third inductor connected to at least one of a first portion between the series circuit and the first input/output terminal on the signal path or a second portion between the series circuit and the second input/output terminal on the signal path,
wherein the series circuit becomes inductive in the pass band,
wherein an anti-resonant frequency of the series circuit is higher than a frequency at a higher-frequency end of the pass band, and
wherein a resonant frequency of the parallel arm resonator is higher than the anti-resonant frequency of the series circuit, and
wherein a Q value of the first inductor and the second inductor is larger than a Q value of the third inductor in the pass band.


Reason for Allowance
Claims 1 and 10 are allowable in their current amended forms because of inclusion of allowable subject matters into the claims. However, claim 8 in its current amended form is allowable over the closest prior art Ta et al. (US 20200028493, of record) because unlike the simple ladder structure of Kazushi et al. (JPH0738376, of record, Fig. 1) consisting of one series and one parallel resonator, in a ladder configuration of a plurality of acoustic resonators and series parallel resonant structures comprising capacitors and inductors, such as in Fig. 18 of Ta et al., unless each individual resonator’s resonant and antiresonant frequencies are explicitly tabulated, it is unknown as to whether the anti-resonant frequency of the series circuit is higher than a frequency at a higher-frequency end of the pass band or a resonant frequency of the parallel arm resonator is higher than the antiresonant frequency of the series circuit as included in the amended form of claim 8. Consequently all the dependent claims (i.e., 3-7, 11-13) are also allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/
Examiner, Art Unit 2843